




Loan No. RI0910T01C




REVOLVING TERM LOAN SUPPLEMENT
THIS SUPPLEMENT to the Master Loan Agreement dated June 24, 2014 (the "MLA"), is
entered into as of March 20, 2015 between FARM CREDIT SERVICES OF AMERICA, FLCA
("Lead Lender") and GOLDEN GRAIN ENERGY, LLC, Mason City, Iowa (the "Company"),
and amends and restates the Supplement dated January 30, 2015 and numbered
RI0910T01B.
SECTION I. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, Lead Lender agrees to make loans to the
Company from the date hereof, up to and including February 1, 2020, in an
aggregate principal amount not to exceed, at any one time outstanding,
$20,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the "Commitment"). Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.
The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving Agent (as that term is defined in the MLA) ten (10)
days prior written notice. Said election shall be made only if the Company is
not in default at the time of the election and will remain in compliance with
all financial covenants after such reduction. Any such reduction shall be
treated as an early, voluntary reduction of the Commitment amount and shall not
delay or reduce the amount of any scheduled Commitment reduction under Section 5
hereof (which reductions shall continue in the increments and on the dates
determined in accordance with Section 5), but rather shall result in an earlier
expiration of the Commitment and final maturity of the loans.
SECTION 2. Purpose. The purpose of the Commitment is to provide working capital
to the Company.
SECTION 3. Term. Intentionally Omitted.
SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:
(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
3.15% above the rate reported at 11:00 a.m. London time for the offering of one
(1)-month U.S. dollars deposits, by Bloomberg Information Services (or any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by Agent from time to time,
for the purpose of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) on the first "U.S. Banking Day" (as
hereinafter defined) in each week, with such rate to change weekly on such day.
The rate shall be reset automatically, without the necessity of notice being
provided to the Company or any other party, on the first "U.S. Banking Day" of
each succeeding week, and each change in the rate shall be applicable to all




--------------------------------------------------------------------------------




Revolving Term Loan Supplement R10910T01C                            -2-
GOLDEN GRAIN ENERGY, LLC Mason City, Iowa
balances subject to this option. Information about the then-current rate shall
be made available upon telephonic request. For purposes hereof: (1) "U.S.
Banking Day" shall mean a day on which Agent is open for business and banks are
open for business in New York, New York; (2) "Eurocurrency Liabilities" shall
have the meaning as set forth in "FRB Regulation D"; and (3) "FRB Regulation D"
shall mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.


(A)Quoted Rate, At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000,00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


(B)LIBOR. At a fixed rate per annum equal to "LIBOR" (as hereinafter defined)
plus 3.15%. Under this option: (I) rates may be fixed for "Interest Periods" (as
hereinafter defined) of 1, 2, 3, 6, or 12 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof; (3)
the maximum number of fixes in place at any one time shall be five; and (4)
rates may only be fixed on a "Banking Day" (as hereinafter defined) on three
Banking Days' prior written notice. For purposes hereof: (a) 'LIBOR" shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on "Eurocurrency Liabilities" [as hereinafter defined] for banks
subject to "FRB Regulation D" [as herein defined] or required by any other
federal law or regulation) reported at 11:00 a.m. London time two Banking Days
before the commencement of the Interest Period for the offering of U.S. dollar
deposits in the London interbank market for the Interest Period designated by
the Company, by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market); (b) "Banking Day" shall mean a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) "Interest Period" shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3, 6, or 12 months thereafter, as
the case may be; provided, however, that: (i) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) "Eurocurrency Liabilities" shall have meaning as
set forth in "FRB Regulation D"; and (e) "FRB Regulation D" shall mean
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.
The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be




--------------------------------------------------------------------------------






Revolving Term Loan Supplement R10910T01C                            -3-
GOLDEN GRAIN ENERGY, LLC Mason City, Iowa
fixed for periods expiring after the maturity date of the loans and rates may
not be fixed in such a manner as to cause the Company to have to break any fixed
rate balance in order to pay any installment of principal. All elections
provided for herein shall be made electronically (if applicable), telephonically
or in writing and must be received by Agent not later than 12:00 Noon Company's
local time in order to be considered to have been received on that day;
provided, however, that in the case of LIBOR rate loans, all such elections must
be confirmed in writing upon Agent's request. Interest shall be calculated on
the actual number of days each loan is outstanding on the basis of a year
consisting of 360 days and shall be payable monthly in arrears by the 20th day
of the following month or on such other day in such month as Agent shall require
in a written notice to the Company: provided, however, in the event the Company
elects to fix all or a portion of the indebtedness outstanding under the LIBOR
interest rate option above, at Agent's option upon written notice to the
Company, interest shall be payable at the maturity of the Interest Period and if
the LIBOR interest rate fix is for a period longer than three months, interest
on that portion of the indebtedness outstanding shall be payable quarterly in
arrears on each three-month anniversary of the commencement date of such
Interest Period, and at maturity.
SECTION 5. Promissory Note. The Company promises to repay on the dates set forth
below, the outstanding principal, if any , that is in excess of the listed
amounts:
Payment Date                Reducing Commitment Amount
        
August 1,2016                    $17,500,000.00
February 1, 2017                $15,000,000.00
August 1, 2017                    $12,500,000.00
February 1, 2018                $10,000,000.00
August 1, 2018                    $ 7,500,000.00
February 1, 2019                $ 5,000,000.00


    
followed by a final installment in an amount equal to the remaining unpaid
principal balance of the loans on February 1, 2020. If any installment due date
is not a day on which Agent is open for business, then such payment shall be
made on the next day on which Agent is open for business. In addition to the
above, the Company promises to pay interest on the unpaid principal balance
hereof at the times and in accordance with the provisions set forth in Section 4
hereof. This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.
SECTION 6. Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.
SECTION 7. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.50% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.




--------------------------------------------------------------------------------




Revolving Term Loan Supplement R10910T01C                                -4-
GOLDEN GRAIN ENERGY, LLC Mason City, Iowa
IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.
FARM CREDIT SERVICES OF        GOLDEN GRAIN ENERGY, LLC
AMERICA, FLCA
By:                        By:    /s/ Christy Marchand                
Title:                        Title:     Chief Financial
Officer            3/18/15




--------------------------------------------------------------------------------




Revolving Term Loan Supplement R10910T01C                            -4-
GOLDEN GRAIN ENERGY, LLC
Mason City, Iowa
IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.
FARM CREDIT SERVICES OF        GOLDEN GRAIN ENERGY, LLC
AMERICA, FLCA
By:    Kathryn Y. Fischer            By:                            
Title:    YP Commercial Lender            Title:                         3/18/15




